net

ae:

AO 245B (Rev. 02/08/2019) Judgment in a Criminal! rety Case (Moditied) Page 1 of I

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. / (For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24537

Holly § Har
Defendant's Alto

Hugo Guzman-Lopez

 

WYOL

   

 

REGISTRATION NO. 91897298

 

 

 

 

 

 

 

 

 

EC 019
THE DEFENDANT: DEC 06 2
pleaded guilty to count(s) 1 of Complaint - CLERK US DISTHIC) COURT
“5 + SOUTHERN DISTRICT OF CALIFORNIA
L] was found guilty to count(s) BY AEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
_O1 The defendant has been found not guilty on count(s)

[} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

1S TIME SERVED _ o days

Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances.

Friday, December 6, 2019

 

Date of Imposition of Sentence

Received © No \ eK m WY past

DUSM HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | ——-3:19-mj-24537

 

 
